Defendant’s claim on appeal that the evidence did not show that he "knowingly” sold a synthetic hallucinogenic, as distinguished from an organic one, is both unpreserved and without merit. At trial an undercover officer testified that he bought four tablets of "mese” from a person who obtained them from defendant. Laboratory analysis revealed that the four tablets the officer had obtained contained LSD. Defense counsel urged in summation that defendant’s identification had not been sufficiently established, and thereafter the court charged the jury that the evidence had to show beyond a reasonable doubt that defendant had knowingly sold LSD.
*565Without deciding whether defendant’s claims are preserved (see, People v Kilpatrick, 143 AD2d 1, 2), we find the evidence in support of defendant’s guilt to be sufficient. A rational trier of facts could have found on the evidence presented that defendant knew he was selling LSD, not mescaline (People v Bleakley, 69 NY2d 490, 495). Concur — Rosenberger, J. P., Wallach, Kupferman, Asch and Rubin, JJ.